In a proceeding pursuant to Tax Law § 1613 to compel the Division of the Lottery of the State of New York to pay the decedent’s New York State Lottery winnings directly to the beneficiaries of his estate, the petitioner appeals from a decree of the Surrogate’s Court, Queens County (Nahman, S.), dated September 29, 1997, which denied the petition. The notice of appeal from the decision dated April 22, 1996, is deemed to be a premature notice of appeal from the decree (see, CPLR 5520 [c]).
Ordered that the decree is reversed, on the law and as a matter of discretion, without costs or disbursements, and the petition is granted; and it is further,
Ordered that the Division of the Lottery of the State of New York is directed to make all future payments of the annuity which was payable to Fatbardh Guri, deceased, under Account No. 93 07031 046, as follows: 34% to Florence Narcisco Guri; 14% to Diana Deko Guri; and 52% to Delores Fatima Guri-Rodrigues.
Tax Law § 1613 authorizes the Division of the Lottery of the State of New York to pay the prize to which the winner is entitled to. “any person pursuant to an appropriate judicial order”. In this case, the appellant executrix of the estate of the *389decedent petitioned for an order directing payment of the decedent’s winnings directly to the legatees under the decedent’s will, which was admitted to probate. The legatees, the New York State Commissioner of Taxation and Finance, and the Attorney-General, all consented to the relief requested. The Surrogate, in denying the relief requested, stated as the sole reason that pursuant to Tax Law § 1613, a deceased winner’s prize “should be paid to his estate”. Since Tax Law § 1613 permits payment to “any person” pursuant to “an appropriate judicial order”, and no reason has been presented for denying the relief, the decree is reversed, and the petition is granted (see, Matter of Ruggiero, NYLJ, Aug. 14, 1995, at 31, col 6).
Mangano, P. J., Joy, Altman and Luciano, JJ., concur.